3anuara 5 , ao \S
                                                RECEIVED IN
                                           COURT OF CRIMINAL APPEALS

                                                 JAN 09 2015
CoacV o9 Cr\cr\ir\al foppecA'S
P.O. (box \2-bo<6                              AbelAcosta,Clerk



Re'. PcVvVvoa £c>< W>t>cJeWrvar^ 9>evieu) ( PAXlO
 Cast KW     Pfo- ttfei-W


Deaf C\<Lc\<'.




 \seWl? CUnA fNvi'^^ W           Pro. S<1 p<t\iW.




                                           Ew\cc\ar\ue.\ Von M\^rv ^Va^'S